                      Case 1:19-cv-06229-JMF Document 57 Filed 06/01/20 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                         ELIZABETH EDMONDS
Corporation Counsel                                100 CHURCH STREET                                  Phone: (212) 356-0881
                                                   NEW YORK, NY 10007                                   Fax: (212) 356-2089
                                                                                                     eedmonds@law.nyc.gov
                                                                                                            (not for service)


                                                                        May 29, 2020
        BY ECF
        Hon. Jesse M. Furman
        United States District Judge
        Southern District of New York
        40 Centre Street, Room 2202
        New York, NY 10007

                          Re: Berger v. Wang, et al.,
                              19 CIV 6229 (JMF)(KNF)



        Dear Judge Furman:

                       I am the Assistant Corporation Counsel assigned to represent Defendants City of
        New York, Anna Wang, Theresa Castelli, Shelley Kirshenbaum, and Anthony Akinduro
        (together, “City Defendants”) in this action concerning a child removal by the New York City
        Administration for Children’s Services (“ACS”). I write jointly with the Hospital Defendants to
        respectfully request that the parties receive an extension of time of fourteen days, until June 12,
        2020, to submit a proposed infant compromise order and supporting papers. Plaintiffs’ counsel
        has consented to this request, but only for an extension until June 5, 2012.

                        On May 15, 2020, Plainitffs’ counsel informed the Court that the case had been
        settled (dkt. no. 53). On May 18, 2020, Your Honor ordered the parties to submit the proposed
        infant compromise order and supporting papers by today (dkt. no. 54). Plaintiffs’ counsel sent
        the proposed draft of the infant compromise order late yesterday afternoon, but it contains certain
        information that is not consistent with my understanding of our previous discussions of
        settlement. 1 This Office and the Hospital Defendants thus require additional time to review the
        proposed order and to discuss its content with Plaintiffs’ counsel. It is our hope that the parties
        may, with more time, be able to submit a single agreed-upon order to the Court for endorsement.




        1
            I apologize for the lateness of this request, but this was an unexpected turn of events.
               Case 1:19-cv-06229-JMF Document 57 Filed 06/01/20 Page 2 of 2



                  Accordingly, Defendants respectfully request that our time to submit a proposed
     infant compromise order and supporting papers be extended until June 12, 2020.

                    Thank you for your consideration of this request.

                                                                  Respectfully,

                                                                            s/

                                                                  Elizabeth Edmonds
                                                                  Assistant Corporation Counsel

In light of Plaintiff's filing of a proposed Infant Compromise Order, ECF No. 56, Defendants' request for an
extension is denied as moot. Defendants shall file a letter stating if they have any objections to the proposed
Infant Compromise Order by June 2, 2020. The Clerk of Court is directed to terminate ECF No. 55. SO
ORDERED.




                                                             June 1, 2020




                                                      2
